Title: Cash Accounts, May 1770
From: Washington, George
To: 

 

[May 1770]



Cash


May 5—
To Danl Ansdale for half a Bl of Corn
£ 0. 6. 0


6—
To Mrs Fairfax for weaving
2. 9.10


28—
To Cash recd of Doctr Carter Int. of Mrs McKenzies Bond
10.16. 0


Contra


May 1—
By Thos Bishop
6. 0. 0



By Mr Flemings Servant
0.12. 0


2—
By 8 Spades at Mill
1.18. 6


3—
By Charity
0.12. 0



By Bishops Wife for Knitting
0.10. 0



By Sciagusta
0. 3. 0


9—
By Wm Skilling
1.10. 0


12—
By Thos Bird
1. 0. 0


16—
By Servants 1/3—Charity 5/
0. 6. 3



By Mrs Washington
0.10. 0



By 6 Spades @ 6/ & Ferriage Mill
1.16. 7 1/2



By Thos Bird
0. 1. 3


19—
By Lund Washington
30. 0. 0



By Expences at Dumfries
0. 4. 7 1/2


20—
By Ditto at Colemans 3/9. Do at Todds 4/
0. 7. 9


21—
By Ferry at Ruffins 3/. pr of Shoes to Will 6/
0. 9. 0


24—
By 4 Play Tickets 30/—Club at Hay’s 5/
1.15. 0



By 1 Phial of Red Ink 1/3—Gave away 2/6
0. 3. 9



By Postage of Letters & Coffee
0. 2. 0



By Club at Hay’s
0. 1. 3


30—
By Colo. Henry for a Map of Virginia
1.10. 0



By Servants 2/6—Club at Hay’s 5/7½
0. 8. 1 1/2


